The principles of law necessary to the decision of this case have been considered in the case of the Columbus Gas  FuelCompany v. Public Utilities Commission of Ohio, ante, 109, this day decided by this court. These two cases are closely allied and interrelated and much of the record in the Dayton case was stipulated from the record in the Columbus case.
Applying the reasoning and conclusions of law announced in the Columbus case to the instant case we find no error in the conclusions of the Public Utilities Commission, and that the conclusions of fact found by the commission are justified by the evidence. Our conclusion, therefore, is that the findings of the Public Utilities Commission are neither unreasonable nor unlawful, and the same are hereby affirmed.
Order affirmed.
WEYGANDT, C.J., DAY, ALLEN, STEPHENSON and MATTHIAS, JJ., concur.
BEVIS, J., not participating. *Page 142